                   IN THE UNITED STATES DISTRICT COURT
          FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                )
 RUSSELL, et al.                                )
                                                )
 Plaintiffs,                                    )
                                                )              Case No. 4:19-cv-00226
 v.                                             )                  (Class Action)
                                                )          The Honorable Lee H. Rosenthal
 HARRIS COUNTY, TEXAS, et al.                   )                U.S. District Judge
                                                )
 Defendants.                                    )
                                                )

      NOTICE OF FILING OF RESPONSE TO ADVISORY OF THE DAO (Dkt. 126)

        Plaintiffs hereby file Exhibit A, Third Declaration of Alex Bunin, in response to the District

Attorney Office’s Advisory, Dkt. 126. See Exhibit A.


Date: April 23, 2020                                   Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
s/ Mimi Marziani                                       1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
Liyah Brown (Pro Hac Vice)                             Facsimile: (713) 654-6666
D.C. Bar No. 500149
Texas Civil Rights Project                             /s/ Michael Gervais
405 N Main St, Suite 716                               Michael Gervais (Pro Hac Vice)
Houston, TX 77002                                      mgervais@susmangodfrey.com
Phone: 512-474-5073 ext 118                            SUSMAN GODFREY L.L.P.
liyah@texascivilrightsproject.org                    1900 Avenue of the Stars, #1400
mimi@texascivilrightsproject.org                     Los Angeles, CA 90067
                                                     Telephone: (310) 789-3100


                                CERTIFICATE OF SERVICE

       I certify that on April 23, 2020 a true and correct copy of this document properly was served

on counsel of record via electronic filing in accordance with the USDC, Southern District of Texas

Procedures for Electronic Filing.


                                                     /s/ Elizabeth Rossi
                                                     Elizabeth Rossi
